               Case 1:20-cv-03165-TNM Document 7 Filed 01/04/21 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

 PROJECT ON GOVERNMENT                             )
 OVERSIGHT, INC.,                                  )
                                                   )
                  Plaintiff,                       )
                                                   )
                      v.                           )       Civil Action. No.: 20-3165(TNM)
                                                   )
 U.S. DEPARTMENT OF DEFENSE,                       )
                                                   )
                  Defendant.                       )
                                                   )


                    UNOPPOSED MOTION FOR AN EXTENSION OF TIME

        Pursuant to Fed. R. Civ. P. 6(b), Defendant respectfully moves for thirty-day extension of

time to February 9, 2021, to respond to Plaintiff’s Freedom of Information Act (“FOIA”) Complaint.

The current deadline is on January 10, 2021.

        Counsel for the Parties conferred consistent with Local Civil Rule 7(m) and Plaintiff does not

object to the requested relief. There are no other deadlines in this case and this is Defendant’s first

motion for an extension of time in this case.

        There is good cause for the Court to grant the requested enlargement of time. As explained to

Plaintiff’s counsel, due to the holiday season, the undersigned has not had an opportunity to reach out

and confer with the named agency-defendant to learn more about the status of Plaintiff’s FOIA request.

Additional time is also necessary for the undersigned to investigate the underlying claims in this case to

prepare a proper response for agency and supervisory review prior to filing it with the Court. Moreover,

the requested extension is needed due to the undersigned’s upcoming court deadlines and other litigation

obligations.

        For the foregoing reasons, Defendant respectfully requests that the Court extend the deadline

to February 9, 2021, for Defendant to respond to Plaintiff’s Complaint.
             Case 1:20-cv-03165-TNM Document 7 Filed 01/04/21 Page 2 of 3



Dated: January 4, 2021               Respectfully submitted,

                                     MICHAEL R. SHERWIN
                                     Acting United States Attorney

                                     BRIAN P. HUDAK
                                     Acting Chief, Civil Division

                               By:   ______//s______________
                                     JOHN C. TRUONG
                                     D.C. BAR #465901
                                     Assistant United States Attorney
                                     555 4th Street, N.W.
                                     Washington, D.C. 20530
                                     Tel: (202) 252-2524
                                     E-mail: John.Truong@usdoj.gov
                                     Counsel for the Defendant




                                           2
              Case 1:20-cv-03165-TNM Document 7 Filed 01/04/21 Page 3 of 3



                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

 PROJECT ON GOVERNMENT                               )
 OVERSIGHT, INC.,                                    )
                                                     )
                  Plaintiff,                         )
                                                     )
                       v.                            )       Civil Action. No.: 20-3165(TNM)
                                                     )
 U.S. DEPARTMENT OF DEFENSE,                         )
                                                     )
                  Defendant.                         )
                                                     )



                                          [PROPOSED] ORDER

        Upon consideration of Defendant’s Unopposed Motion for an Extension of Time and the entire

record herein, it is this ____ day of _____, 2020,

        ORDERED that Defendant’s Unopposed Motion for an Extension of Time is hereby GRANTED;

and

        IT IS FURTHER ORDERED that Defendant shall up to and including February 9, 2021, to

respond to Plaintiff’s Complaint.

        SO ORDERED.




                                 ___________________________
                                 United States District Judge




                                                         3
